Matter of Chase W. (Daniel W.) (2018 NY Slip Op 08880)





Matter of Chase W. (Daniel W.)


2018 NY Slip Op 08880


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ.


1458 CAF 17-00661

[*1]IN THE MATTER OF CHASE W. AND MAYCI W. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DANIEL W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
KIMBERLY S. CONIDI, BUFFALO, FOR PETITIONER-RESPONDENT. 
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered March 7, 2017 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent abused the subject children and directed respondent to comply with the terms and conditions of an order of protection. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court